 



Exhibit 10.13
ZipRealty Inc. Management Incentive Plan — Fiscal Year 2008
General Purpose: This ZipRealty Inc. (“Company”) Management Incentive Plan —
Fiscal Year 2008 (“Plan”) is designed to motivate and retain the Company’s
Management (as defined herein) to achieve the Company’s financial and
operational goals for Fiscal Year 2008, as well as to retain such persons in the
employ of the Company. Management as used in this Plan includes all employees of
the Company holding the position of Vice President or higher and all
headquarters-based full-time “Exempt” (pursuant to federal and state wage and
hour law) employees. “Management” specifically excludes all District Directors,
Sales Management, as defined in the Sales Management 2008 Incentive Plan, and
other employees not specifically identified in this paragraph.
Duration: This Plan will be in effect for the Company’s fiscal year ending
December 31, 2008 (“Fiscal Year 2008”), meaning that the performance period
determining whether bonuses will be paid upon satisfaction of performance
objectives is Fiscal Year 2008 (though such payments, if earned, will be made
following the end of this Fiscal Year as set forth below).
Plan Administrator: The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) shall administer this Plan with respect to “Eligible
Persons” (as defined below) who are executive officers of the Company, and the
Company’s Chief Executive Officer, in consultation with the Committee, shall
administer this Plan with respect to other Eligible Persons (as applicable, the
“Administrator”).
Eligible Persons: Individuals eligible to earn an incentive payment under this
plan include Management who are employed by the Company (i) from January 1, 2008
through December 31, 2008, without interruption (except as set forth in the
“Proration” section of this Plan), and (ii) on the date following the end of
Fiscal Year 2008 when the Plan Administrator completes its review of Fiscal Year
2008 performance, calculates and approves the payment of bonuses under this
Plan.
Proration: In the sole discretion of the Administrator, a pro-rated incentive
bonus may be paid under this Plan for any member of Management who became
eligible to participate in the Plan after the beginning of Fiscal Year 2008.
Incentive Pool:
The Committee, in consultation with the Company’s Chief Executive Officer will
establish an incentive pool of funds available for payout under this Plan if the
Company meets the “Minimum Revenue” as set forth by the Committee, and does not
exceed the “Maximum Adjusted Pro Forma Loss” 1 or “Minimum Adjusted Pro Forma
Income”, as set forth by the Committee. The Committee will determine a Maximum
Adjusted Pro Forma Loss or Minimum Adjusted Pro Forma Income, as applicable for
each level of revenue under this Plan.
Incentive Amount: Subject to the terms and conditions of this Plan, Eligible
Persons may earn payment of an “Incentive Amount” determined as a percentage of
his or her annual base salary at December 31, 2008 (“Base Salary”).
 

1   The term “Pro Forma” is as defined in the Company’s publicly filed financial
statements.

 



--------------------------------------------------------------------------------



 



The Incentive Amounts will be as follows:
Eligible Persons may earn incentives based on the Company’s achievement of
“Minimum-Target”, “Target” and “Profitability” Targets, determined pursuant to a
“Linear Calculation” described below taking into account annual revenue and
corresponding adjusted pro forma income (or loss). (All revenue, income and
target amounts are determined with reference to Fiscal Year 2008). The Committee
shall set forth the Targets, in its sole discretion, in consultation with the
Chief Executive Officer. The Committee may also, in its sole discretion set
forth any conditions that it deems appropriate, required for an incentive to be
earned at each Target. Further, the Committee may, at any time, in its sole
discretion modify any Target(s) taking into account various factors, including
but not limited to, general business and market conditions.
The Incentive Amounts for Company revenue falling between Minimum and
Profitability Targets, will be determined pursuant to a “Linear Calculation”,
which refers to a calculation based on Minimum Revenue and corresponding Maximum
Adjusted Pro Forma Loss or Minimum Adjusted Pro Forma Income, as set forth by
the Committee.
In order for Eligible Persons to earn incentives that correspond with
achievement of 112.5% of Target annual revenue or above, Company must achieve an
annual rate of increase in closed transactions for Existing Markets at a rate
that is at least twenty-five (25) percentage points higher than the market for
fiscal year 2008.
Incentive Amounts will be calculated, subject to the provisions of this Plan, as
follows:

              Position   Minimum-Target   Target   Profitability
CEO
  50%   100%   150%
Officer Vice President
  22.5%   45%   67.5%
Non-Officer Vice President
  15%   30%   45%

Profitability Incentive: Additionally, in the event that the Company exceeds
Profitability, the Administrator shall, at the end of the applicable calendar
year, establish a bonus pool equal to 20% of all pro forma earnings above
profitability to be distributed to Eligible Persons under this Incentive Plan or
Eligible Persons or Participants under other ZipRealty 2008 Incentive Plans as
incentive payments in amounts determined by the CEO, or the CEO in consultation
with the Committee as necessary.
Agent Productivity Multiplier: Eligible Persons may earn an additional incentive
in the form of a “Productivity Multiplier” of 1.25% if the Company achieves
annual revenue of at least 112.5% of Target revenue and M12 agents achieve
average productivity of 1 deal per month for the calendar year. In such case,
the Incentive Amount otherwise calculated above (including the Profitability
Incentive) for the Eligible Person shall be multiplied by a factor of 1.25 in
calculating the Actual Incentive. This multiplier shall be calculated based on
full year performance at the end of the fiscal year.

 



--------------------------------------------------------------------------------



 



Payment:
Earned incentives under this Plan (except the Profitability Incentive and Agent
Productivity Multiplier, which shall be calculated and paid at year end only)
may be paid in two installments as set forth below:
Mid-Year Installment: The Committee, in consultation with the Chief Executive
Officer shall, in its discretion, establish “Mid-Year Targets” to correspond
with the Minimum, Target, and Profitability Targets set forth above, based on
Company performance through June 30, 2008. If the Minimum Mid-Year Target or
greater is achieved, Eligible Persons may earn 1/3 (33.3%) of the total
incentive payment associated with corresponding annual Target. The Mid-Year
Incentive Amounts for Company revenue and income falling between Mid-Year
Targeted points will be determined on a linear basis between points. Payment of
the Mid-Year Installment is subject to all provisions and conditions in this
Plan.
The Company will pay any Mid-Year installment of the Incentive through an award
of restricted common stock of the Company (“Restricted Stock”) under the
Company’s 2004 Equity Incentive Plan (the “Plan); provided that if the
applicable share limits of the Plan have been exceeded the Company may settle
Mid-Year installments in cash. The number of shares of Restricted Stock subject
to a particular Eligible Person’s Restricted Stock award will equal that
Eligible Person’s Mid-Year installment (expressed as a cash amount) divided by
the Fair Market Value (as such term is defined in the Plan) of a share of the
Company’s common stock as of the date used to measure performance for purposes
of determining whether the Mid-Year Targets have been established (the
“Performance Date”), rounded down to the nearest whole share. The Restricted
Stock will be granted no later than three months after the Performance Date. Of
the total number of shares subject to a particular Eligible Person’s award,
fifty percent 50% of the Restricted Stock will vest six months after the
applicable Performance Date, subject to the Eligible Person’s continued
employment by the Company or one of its Subsidiaries (as such term is defined in
the Plan) through that date, and the remainder of Restricted Stock will vest on
first annual anniversary of the applicable Performance Date, subject to the
Eligible Person’s continued employment by the Company or one of its Subsidiaries
(as such term is defined in the Plan) through that date. In the event the
Eligible Person’s employment with the Company or one of its Subsidiaries
terminates (regardless of the reason) before that vesting date, the Eligible
Person’s Restricted Stock shall automatically be forfeited to the Company and
the Company will have no obligation to make any payment to the Eligible Person
in respect thereof or with respect thereto. At or promptly following the grant
of shares of Restricted Stock in accordance with the foregoing, the Company will
deliver an award agreement to each recipient of such a grant. The award
agreement will set forth the number of shares awarded to the recipient and the
detailed terms and conditions of the award. The grant will be subject to the
terms and conditions of the Plan (including, without limitation, the transfer
limitations of Sections 7(c) and 12 of the Plan, as applicable, the adjustment
provisions of Section 13 of the Plan, and the withholding provisions of
Section 14 of the Plan) and the applicable award agreement. The Company’s
obligation to pay (in the form of a stock award or otherwise) any portion of a
Mid-Year installment otherwise due to an Eligible Person is subject to the
condition precedent that the Eligible Person agree to be bound by, execute and
return to the Company (promptly after the Company delivers the applicable award
agreement to the Eligible Person) the award agreement relating to the award of
Company common stock to the Eligible Person and such escrow agreement or escrow

 



--------------------------------------------------------------------------------



 



instructions (in the form provided by the Company) that may relate to the
Restricted Stock (each in substantially the customary form used by the Company
in connection with its award of Restricted Stock under the Plan). In addition,
and notwithstanding any other provision of this Plan to the contrary, if the
Company pays any Mid-Year Installment in the form of Restricted Stock, in no
event shall any portion of the related incentive under this Plan be considered
to have been “earned” unless and until the vesting conditions applicable to such
Restricted Stock have been satisfied.
End of Year Installment: If the Minimum Target or greater is achieved, Eligible
Persons may earn the Incentive Amount as calculated above, less any amount paid
as a Mid-Year Installment (which Mid-Year installment will equal, for this
purpose, the dollar amount used to determine the number of shares of Restricted
Stock granted to the Eligible Person).
Performance Adjustment: The Administrator shall have discretion to adjust any
Eligible Person’s Incentive Amount based on his or her job performance for
Fiscal Year 2008 (the “Adjusted Incentive Amount”) by reducing or increasing the
Incentive Amount as the Administrator, in it’s sole discretion deems
appropriate, including elimination of the Incentive Award.
Calculation and Approval. An Eligible Person’s Incentive Amount or Adjusted
Incentive Amount, as determined in the manner set forth above, is that Eligible
Person’s “Actual Incentive” with respect to Fiscal Year 2008. All calculations
of each participant’s Actual Incentive must be approved by the Administrator
with respect to such participant and the total amount of the aggregate incentive
pool to be paid hereunder to all Eligible Persons must be approved by the
Committee after such consultation with the Board as it deems appropriate.
Payouts: All amounts, if any, to be paid out hereunder shall be paid within a
reasonable amount of time following determination by the Committee that there
shall be a pool from which to make such payments with respect to Fiscal Year
2008.
Future Incentive Periods: This Plan is in effect only with respect to Fiscal
Year 2008. Nothing in this Plan provides for or implies the establishment or
payment of any bonuses with respect to future periods.
Merger or Acquisition: The Board of Directors may modify this Plan, including
terminate it without making payments hereunder, with respect to Fiscal Year 2008
in its sole discretion in the event of a merger or acquisition of the Company.
Administration: The Committee has sole and exclusive discretionary authority to
interpret this Plan and adopt such rules and regulations for carrying out this
Plan as it deems appropriate. The Committee may, in its discretion modify or
terminate this Plan. Decisions by the Committee are final and binding on all
parties to the maximum extent allowed by law.
Employment is Terminable At Will: Nothing in this Plan or in any award of
Restricted Stock will interfere with or limit in any way the right of the
Company or the right of any individual to alter or terminate the employment
relationship at any time, with or without cause.

 



--------------------------------------------------------------------------------



 



General Terms and Conditions: Amounts to be paid under this Plan in cash (as
opposed to the grant of Restricted Stock) will be paid from the general funds of
the Company. Nothing in this Plan will be construed to create a trust or
establish any evidence of any individual’s claim of any right to payment other
than as an unsecured general creditor of the Company. All payments to be made in
cash (as opposed to the grant of Restricted Stock) will be made in the currency
in which the individual is regularly paid.
Tax Withholding: All payments will be subject to the satisfaction of applicable
federal, state, local or similar income withholding requirements and to any
employment tax withholding requirements. The Company shall withhold all
applicable amounts required by law from any payments hereunder.
In the case of any delivery of Company common stock (including, without
limitation, Restricted Stock) to an Eligible Person under this Plan, the Company
may, in its discretion, withhold and reacquire the appropriate number of whole
shares of Company common stock, valued at their then Fair Market Value (as
defined in the Plan), from the portion of the stock award granted to the
Eligible Person that is fully vested at grant to satisfy any withholding
obligations of the Company or its subsidiaries with respect to such award
(including the portion of such withholding obligations that relate to the
Eligible Person’s Restricted Stock or making of an election under Section 83(b)
of the Internal Revenue Code with respect thereto), with such withholding at the
minimum applicable withholding rates. In the event that the Company cannot for
any reason, or elects not to, satisfy all such withholding obligations arising
in connection with the delivery of Company common stock (including, without
limitation, Restricted Stock) in such fashion, the Company shall be entitled to
require a cash payment by or on behalf of the Eligible Person of the amount to
be withhold as a condition precedent to any obligation of the Company to deliver
the related shares. To the extent an Eligible Person does not make an election
under Section 83(b) of the Internal Revenue Code with respect to the grant of
Restricted Stock, the Restricted Stock will be subject to the tax withholding
provisions of the related award agreement.
Governing Law; Severability: This Plan will be construed, administered and
governed in all respects in accordance with the internal laws of the State of
California. In the event that any provision of this Plan is held illegal or
invalid for any reason, such holding will not affect the remaining provisions of
this Plan, and this Plan will be construed and enforced as if the illegal and
invalid provision had not been included.
Entire Agreement. This Plan including Addendum 1, which is incorporated herein
by reference, and any resolutions of the Compensation Committee amending the
Plan, is the entire understanding between the Company and any participant
regarding the subject matter of this Plan and supersedes all prior bonus or
commission incentive plans, or employment contracts whether with any subsidiary
or affiliate, or any written or verbal representations regarding the subject
matter of this Plan. Participation in this Plan during the Fiscal Year 2008 will
not convey any entitlement to participate in this or future plans or to the same
or similar bonus benefits. Payments under this Plan (including, without
imitation, the grant and payment of Restricted Stock) are an extraordinary item
of compensation that is outside the normal or expected compensation for the
purpose of calculating any extra benefits, termination, severance, redundancy,
end-of-service premiums, bonuses, long-service awards, overtime premiums,
pension or retirement benefits or other similar payment.

 



--------------------------------------------------------------------------------



 



ZipRealty Inc. 2008 Management Incentive Plan: Addendum 1
Senior Vice President of Sales Supplemental Incentive
The Senior Vice President of Sales (“Participant”) shall be eligible to earn an
annual “Supplemental Incentive”, in addition to the Incentive set forth in this
Plan based on achievement of certain levels of average Agent productivity. This
Incentive shall be calculated as a percentage of Participant’s base salary as of
December 31, 2008, in accordance with average Agent productivity as follows:

      Agent Productivity   Incentive (total average Closed Transactions per
month)   (percentage of base salary)
.85
  29%
1.0
  72%
1.15
  100%

This annual Supplemental Incentive shall be calculated as of December 31, 2008
and shall not be earned until it has been calculated. Participant will only be
eligible to earn the incentive levels set forth expressly herein. Incentives
shall not be calculated linearly and thus, Participant must achieve the next
level of Agent Productivity in order to earn an increased incentive payment.
This Supplemental Incentive shall be subject to all terms and conditions set
forth in this Plan.

 